Exhibit 10.2

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is between PFO Global, Inc.
(“Company”) and Matt Cevasco (“Executive”) and is effective as of February 29,
2016 (“Effective Date”). In consideration of the mutual covenants set forth
herein, Company and Executive (collectively “the Parties” and each individually
a “Party”) agree as follows:

 

1.          Executive’s Employment with Company. During the Term, Company agrees
to employ Executive as Chief Executive Officer of Company or in any other
position to which the Parties subsequently agree. During Executive’s employment
with Company, Executive agrees to devote all of Executive’s time, energy, skill
and best efforts to the performance of Executive’s job duties, as assigned by
Company, and to the business of Company, and shall perform such duties as
assigned by Company – which duties may change from time to time – in a diligent,
trustworthy, and business-like manner and in compliance with all applicable
laws. While frequent travel may be required of Executive in Executive’s
performance of Executive’s job duties for Company, Executive’s primary work
location shall be located in Irving, Texas or any other location at which
Company’s headquarters may be located during the Term. Executive shall not at
any time during Executive’s employment with Company: (a) work on any basis
(including, without limitation, part-time or as an independent contractor) for a
Competing Business (as defined in Section 5(d)); or (b) participate in any way
in any other business that is not a Competing Business to the extent that such
participation adversely affects Executive’s performance of Executive’s job
duties for Company or may or does adversely affect Company in any way. Executive
acknowledges and agrees that Executive will comply with Company’s existing and
future policies, manuals and procedures as adopted and provided to Executive.

 

2.          Term of Agreement. Executive’s employment with Company pursuant to
the terms of this Agreement will begin on the Effective Date and will remain in
effect for a one (1) year period immediately after the Effective Date, unless
earlier terminated in accordance with Section 7 (“Initial Term”), and, unless
either Party sends the other Party a notice of intent not to renew at least
sixty (60) days prior to the expiration date of the applicable term, shall renew
for one or more additional one (1) year term(s), subject to earlier termination
pursuant to Section 7 (each, a “Renewal Term”) thereafter. (The Initial Term and
any Renewal Term is referred to herein collectively as the “Term.”)

 

3.          Compensation and Benefits.

 

(a)         Company shall pay Executive an annual base salary of $225,000.00
paid in equal lesser amounts on a twice monthly basis in accordance with
Company’s normal payroll practices, subject to all required and/or authorized
withholdings and deductions, (“Base Salary”) for all services rendered by
Executive to Company or any of Company’s subsidiaries or affiliates.

 

(b)         Executive shall be eligible to participate in a discretionary annual
bonus plan, through which plan Executive may receive an annual bonus of up to
forty percent (40%) of the Base Salary (“Discretionary Bonus”), pursuant to the
terms and conditions of such discretionary annual bonus plan (“Bonus Plan”). The
Parties shall determine the performance metrics which must be met, if any, for
any such Discretionary Bonus to be paid to Executive under the Bonus Plan, with
such performance metrics containing short-term, mid-term and long-term goals in
accordance with the following categories:

 

Percent of any Discretionary Bonus Performance Metrics 10% Sales objectives to
be set exceeded 10% Financial objectives to be set met 5% Strategic plan
objectives set by Company’s Board of Directors (“Board”) met 5% Company employee
retention and pay objectives set by Board met 5% Effective  communication with
Company employees, customers, Board and other Company contacts as determined by
Board 5% Effective Company training and  personnel management  as determined by
Board

  

PAGE 1 OF 8



 

 





Any Discretionary Bonus payable to Executive for a relevant calendar year will
be paid on or before March 15 of the immediately following calendar year,
provided that, Executive is employed by Company on such payment date(s), with
the portions of any Discretionary Bonus concerning sales and financial
objectives being paid on a quarterly basis during the relevant calendar year
subject to the terms and conditions of the Bonus Plan and Company budget.

 

(c)          Executive shall receive the option to purchase up to five percent
(5%) of the Class A Common Stock of Company for the amount of $0.30 per share
subject to the terms and conditions of the PFO Global, Inc. 2015 Equity
Incentive Plan, as existing and as may be amended from time to time, and subject
to vesting requirements over a five-year period, the requirement that Executive
sign a Subscription Agreement to receive such option to purchase the Class A
Common Stock, and the terms and conditions of the Subscription Agreement.

 

(d)          Executive shall be eligible to participate in any Executive benefit
plans maintained by Company subject to the terms and conditions of such plans as
they may be amended from time to time.

 

(e)          Company shall provide Executive $800.00 per month during the Term
for Executive’s use in purchasing or leasing an automobile for the Executive’s
use in the Executive’s performance of Executive’s job duties for Company.
Additionally, Executive’s use of, and responsibilities concerning, such
automobile are subject to any Company automobile use policies as they may exist
from time to time.

 

(f)          Subject to Section 16, Company will reimburse Executive for
reasonable and necessary travel and other business expenses Executive incurs
that are directly related to the Executive’s performance of Executive’s job
duties for Company. Such expenses shall be reimbursed after Executive presents
Company with documentation acceptable to Company of such expenses and in
accordance with Company’s travel and business expense reimbursement policies as
they may exist and be amended from time to time.

 

(g)          Subject to Section 16, during the Initial Term, Company will
reimburse Executive up to $1,000.00 per month for amounts spent by Executive
renting temporary living accommodations during the Initial Term and up to
$1,500.00 per month for flights during the Initial Term between the city of
Executive’s primary residence as of the Effective Date and the Dallas/Fort Worth
Metroplex. Such expenses shall be reimbursed after Executive presents Company
with documentation acceptable to Company of such expenses and in accordance with
Company’s travel and business expense reimbursement policies as they may exist
and be amended from time to time.

 

(h)          Compensation shall only be required, and Executive’s entitlement to
any of the benefits referenced in this Section 3 shall only be in effect, during
the Term and any termination of Executive’s employment or of this Agreement
shall terminate Company’s obligation to compensate the Executive in any manner
or provide any of the benefits referenced in this Section 3 for any period
following the date of Executive’s termination of employment or of this
Agreement, unless otherwise required by applicable law, any applicable plan
documents as they may be amended from time to time, or Section 8. All payments
referenced in this Section 3 are subject to all required and/or authorized
withholdings and deductions.

 

4.          Confidential Information and Executive’s Non-Disclosure Agreement.
During Executive’s employment with Company, Company agrees to provide Executive
with Confidential Information (defined below) to which Executive has not
previously had access. For purposes of this Agreement “Confidential Information”
includes trade secrets or confidential information of Company, including,
without limitation: client, referral source, business partner, investor and/or
vendor identity, lists, databases, contact information, preferences, upcoming
needs, and/or other information and/or history; contracts; processes; technical
data; policies; pricing, costs, marketing, sales, business, marketing and/or
other strategies, studies, analysis, plans or practices; designs; testing
results; business and/or training manuals; business and/or financial
information; audit processes; management methods and/or information; any
original works of authorship by Company; or other business information disclosed
to the Executive by Company, either directly or indirectly, in writing, orally,
or by drawings or observation and whether disclosed to Executive before or after
the Effective Date. Executive understands and agrees that Company is not
required to provide Executive with all of the types of Confidential Information
listed in the preceding sentence, but that Company will provide the Executive
with access to some of these types of Confidential Information to which
Executive did not have access prior to the Effective Date in a manner and at a
time in Company’s sole discretion. In exchange for Company’s promise to



PAGE 2 OF 8



 

 

provide Executive with Confidential Information, Executive shall not, during the
period of Executive’s employment with Company or at any time thereafter, take,
disclose, publish, use, exploit, or solicit, allow or assist another person to
use, take, disclose, publish or exploit any Confidential Information, except as:
(a) required in the ordinary course of Company’s business directly related to
the Executive’s employment with Company and for the benefit of Company; or
(b) required by law. Executive represents that Executive’s performance of all
the terms of this Agreement and Executive’s job duties for Company do not, and
will not, breach any agreement with any third party, and Executive will not, and
acknowledges that Company has specifically instructed Executive not to, disclose
to Company, use, or induce Company to use any confidential or proprietary
information or material belonging to any previous employer or other third party.
Additionally, during Executive’s employment, Company or Executive in performing
Executive’s job duties for Company may receive from third parties their
confidential information. Executive agrees not to take, use, publish, exploit or
disclose it to any person or organization except as necessary in the course of
Executive’s employment with Company and in accordance with any use agreement
between Company and such third party. Furthermore, upon request by Company or
upon the termination of Executive’s employment with Company for any reason,
Executive shall immediately return and deliver to Company any and all
Confidential Information and all other Company documents and items – whether in
hard or digital form – and all copies thereof which belong to Company or any of
Company’s subsidiaries or affiliates or relate to the business of Company or any
Company subsidiary or affiliate and which are in Executive’s possession, custody
or control, whether prepared by Executive or others. Executive further agrees
that, after Executive provides a copy of such information or documents to
Company, Executive will immediately delete and write over any information or
documents relating to the business of Company or any of Company’s subsidiaries
or affiliates from any computer, cellular phone or other digital or electronic
device owned by Executive and, upon request by Company, provide such computer,
cellular phone or other digital or electronic device to Company or Company’s
designee for inspection to confirm that such information and documents have been
deleted and written over so the information and documents cannot be retrieved.

 

5.          Executive’s Non-Competition, Non-Solicitation, and Non-Recruitment
Covenants. Executive recognizes and agrees that: (i) prior to Executive’s
employment with Company, Executive had no business or other relationships with
any prior, current or prospective clients or vendors of Company; (ii) Company
has devoted a considerable amount of time, effort, and expense to develop its
Confidential Information and business goodwill; (iii) the Confidential
Information and Company’s business goodwill are valuable assets to Company and
give Company a competitive advantage over others who do not have this
information; and (iv) any unauthorized use or disclosure of Company’s
Confidential Information and/or damage to Company’s business goodwill would
cause irreparable harm to Company for which there is no adequate remedy at law.
For these reasons, Executive agrees that to protect Company’s Confidential
Information and business goodwill, it is necessary to enter into the following
restrictive covenants. During the Non-Competition Period (defined below),
Executive, individually or as a principal, director, officer, partner, manager,
contractor, Executive, lender, investor, volunteer or in any other manner or
capacity whatsoever, shall not, directly or indirectly:

 

(a)          Become employed by, invest in, finance, advise, endorse, perform
services for, or otherwise engage in any capacity with a Competing Business in
the Restricted Area; provided that the ownership by Executive of any stock
listed on any national securities exchange of any corporation conducting a
Competing Business shall not be deemed a violation of this Agreement if the
aggregate amount of such stock owned by Executive does not exceed two percent
(2%) of the total outstanding stock of such corporation. Executive shall be
deemed to be engaging in business in the Restricted Area if Executive on behalf
or for the benefit of any Competing Business uses any electronic or digital
device that is physically located in the Restricted Area to communicate with any
person, whether or not such other person is physically located in the Restricted
Area, or on behalf or for the benefit of any Competing Business, Executive uses
any telecommunication device located outside the Restricted Area to communicate
with any person located in the Restricted Area;

 

(b)          Solicit business from, attempt to transact business with, or
transact business with, except on behalf of Company during Executive’s
employment with Company, any current or prospective client, investor or business
partner of Company which: (i) Executive contacted, called on, serviced, did
business with or had contact with during Executive’s employment with Company; or
(ii) Executive learned of or obtained Company’s Confidential Information about
during Executive’s employment with Company. This restriction applies only to
soliciting, attempting to transact business, or transacting business for a
Competing Business. Additionally, Executive agrees that, among other actions,
any notification, update or other communication to any such current or
prospective client, investor or business partner of Executive’s non-employment
with Company or Executive’s relationship or status with any Competing Business –
whether such notification or update is through LinkedIn, Facebook, any other
social media outlet, email, letter or by any other method – constitutes a
solicitation of business and an attempt to transact business with such current
or prospective client, investor or business partner; and/or

 



PAGE 3 OF 8



 

 

(c)          Hire, solicit for employment, contract with, or induce or encourage
to leave the employment or contracting relationship with Company, on behalf of
Executive or any other person or entity, any employee or independent contractor
of Company or any former contractor or employee of Company, unless such former
contractor or former employee’s relationship with Company has been terminated
for at least twelve (12) months as of the time of such hiring, solicitation,
contracting, inducement or encouragement.

 

(d)          “Non-Competition Period” means during the Executive’s employment
with Company and for a period of one year after the Executive’s employment with
Company ceases for whatever reason. “Competing Business” or “Business” means any
individual, entity or business that provides the same or similar services and
products as Company, which includes, without limitation, the development,
manufacture, marketing and/or selling of lenses and/or eyewear; any goods or
services that are the same or substantially the same as the goods and/or
services provided by Company; and any other line of business in which Company
becomes involved or takes steps to become involved during Executive’s employment
with Company, provided that Executive has knowledge of Company becoming involved
in such other line of business or any of the steps taken by Company to become
involved in such other line of business. As Company’s products are sold at
retail locations throughout the United States of America and internationally,
“Restricted Area” for purposes of this Agreement is: (i) any county, parish or
similar political subdivision: (A) in which the Executive performed any services
for Company during Executive’s employment with Company; concerning which the
Executive received Company’s Confidential Information regarding Company’s
business during Executive’s employment with Company (e.g. Company provided
Executive with information about Company’s plan to expand into such geographic
area, Company provided Executive with confidential data about relevant market
within the geographic area, etc.); (C) in which an office of Company is located
for which the Executive had supervisory or managerial responsibilities during
Executive’s employment with Company; or (D) in which any Company office or
location is located that was the Executive’s primary office or an office from
which the Executive regularly worked during Executive’s employment with Company
or for which the Executive provided services; (ii) Texas; and (iii) the United
States of America.

 

(e)          Executive acknowledges that the restrictions contained in Sections
4 and 5, in view of the nature of Company’s business and Company’s Confidential
Information and business goodwill, are reasonable and necessary to protect
Company’s legitimate business interests and goodwill. Therefore, Executive
agrees that Company shall be entitled to a temporary restraining order and
injunctive relief, without the posting of bond, restraining Executive from the
commission of any breach of Sections 4 and/or 5 and to recover Company’s
attorneys’ fees, witness fees, costs and expenses related to any breach or
threatened breach of this Agreement or any action or proceeding brought relating
to this Agreement. Nothing contained in this Agreement shall be construed as
prohibiting Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages. The existence of any claim or cause of action by Executive
against Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Company of Sections 4 and/or 5 of
this Agreement. If Executive violates any of the restrictions contained in
Section 5, the Non-Competition Period will be suspended and will not run in
favor of Executive until such time that Executive cures the violation to the
satisfaction of Company. If Executive, in the future, seeks or is offered
employment, or any other position with a Competing Business, Executive agrees to
inform the Competing Business, before accepting employment or any other
position, of the existence of the restrictions in Sections 4 and 5. Further,
before taking any employment or other position with any Competing Business
during the Non-Competition Period, Executive agrees to give prior written notice
to Company of the name of such Competing Business. Company shall be entitled to
advise such Competing Business of the provisions of Sections 4 and 5 and to
otherwise deal with such Competing Business to ensure that the provisions of
Sections 4 and 5 are enforced and duly discharged.

 



PAGE 4 OF 8



 

 

6.          Ownership of Information, Inventions, and Original Works.
“Materials” means all ideas, inventions, works of authorship, concepts,
processes, formulas, data, computer programs, improvements, discoveries,
developments, designs, and techniques related to the Business or any current or
planned line of business of Company that are authored, conceived, or reduced to
practice by Executive, either alone or jointly with others, during Executive’s
employment with Company. “Intellectual Property Rights” means patents,
copyrights, trademarks, trade secrets, and moral rights. All Intellectual
Property Rights in Materials shall be and shall remain owned by Company and
shall be Confidential Information. To the extent applicable, the Materials are
to be considered works made for hire, as that term is defined in the United
States Copyright Act (17 U.S.C. § 101). Executive hereby irrevocably assigns and
shall be deemed to have assigned to Company all of Executive’s right, title and
interest in and to any and all Materials, including any related Intellectual
Property Rights, whether or not patentable or registrable under copyright or
similar statutes. Executive recognizes that this Agreement does not require
assignment of any Materials (i) developed entirely on the Executive’s own time;
and (ii) developed without equipment, supplies, facility, trade secrets, or
proprietary information of Company. Executive will promptly and fully disclose
to Company any and all Materials at the time such Materials are first reduced to
practice or first fixed in a tangible form. Executive will, at Company’s
expense, assist Company to obtain and enforce United States and foreign
Intellectual Property Rights relating to Materials. Executive will execute,
verify and deliver documents and perform other acts as Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Intellectual Property Rights and the assignment thereof. All
inventions and works of authorship, if any, patented or unpatented, registered
or unregistered, that the Executive made prior to the Effective Date that are
not owned by Company are listed on an attachment hereto (hereafter referred to
as the “Prior Materials”). If no such list is attached, Executive represents
that the Executive does not own or possess any Prior Materials. Executive shall
not use any Prior Materials in any manner in connection with the Business. If
Executive incorporates Prior Materials owned by Executive, or in which Executive
has an interest, into any Materials, Company is hereby granted and shall have a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, worldwide,
sublicensable (directly or indirectly) license to make, have made, modify, use,
sell, have sold, copy, distribute, create derivative works, display, perform,
and transmit such Prior Materials.

 

7.          Termination of Employment. The employment relationship between
Executive and Company shall terminate and the Term shall terminate upon the
occurrence of any one of the following events:

 

(a)          Death or Disability. Executive’s employment with Company shall be
terminated effective immediately on the death or Disability of Executive.
“Disability” shall mean that Executive is, (i) by reason of any medically
determinable physical or mental impairment, unable to perform the essential
functions of Executive’s job position with Company, with or without reasonable
accommodation, for six (6) months – whether such six (6) months be continuous or
intermittent – within a twelve (12) month period, (ii) determined to be disabled
under the terms of any long-term disability plan in effect for Company employees
at the applicable time, or (iii) determined to be disabled by the U.S. Social
Security Administration.

 

(b)          Termination for Cause. Company may terminate Executive’s employment
with Company for Cause, which termination shall be immediately effective upon
written notice to Executive of such termination. “Cause” means Company’s
termination of Executive’s employment upon the occurrence of any of the
following events:

 

(i) Any act of fraud, misappropriation, embezzlement or dishonesty by Executive
regarding any aspect of Company’s business;

 

(ii) The breach by Executive of this Agreement or any other agreement between
Executive and Company, which breach, if curable, Executive fails to cure within
thirty (30) days after written notice thereof from Company. If such breach is
not curable, Company need not provide Executive notice of such breach and wait
any cure period before termination of Executive’s employment;

 

(iii) Executive being charged with any felony or any crime of moral turpitude
and which charge could, in the sole and reasonable judgment of Company, have an
adverse effect on Company, Company’s reputation, and/or Executive’s ability to
perform Executive’s job position with Company;

 



PAGE 5 OF 8



 

 

(iv) The failure of Executive to reasonably perform in all material respects
Executive’s duties and responsibilities in Executive’s job position with Company
and the failure of Executive to cure such failure within thirty (30) days after
written notice thereof from Company;

 

(v) The failure or refusal of Executive to follow the reasonable lawful
directives of Company, which, if curable, Executive fails or refuses to cure
within thirty (30) days after written demand to perform such directives is
delivered to Executive; or

 

(vi) Any act by Executive of gross negligence, intentional waste, disloyalty or
unfaithfulness by Executive concerning Company or any breach by Executive of
Executive’s fiduciary duties to Company or of Sections 4 or 5 of this Agreement.

 

(c)          Termination by Executive for any Reason. Executive may terminate
Executive’s employment with Company during the Term for any reason upon
provision of sixty (60) days advance written notice to Company. If Executive
provides the sixty (60) days advance written notice of termination to Company,
Company may elect for Executive to provide no further services to Company at any
point during the sixty (60) day period after the provision of the advance
written notice of termination (“Notice Period”). If Company makes this election,
the date upon which Company makes this election Executive’s employment with
Company shall be terminated effective immediately.

 

(d)          Termination by Company Without Cause. Company may terminate
Executive’s employment with Company during the Term without Cause immediately
upon written notice to Executive of such termination.

 

(e)          Termination by Expiration. The Executive’s employment with Company
shall terminate immediately upon expiration of the Term, as provided in Section
2.

 

8.          Compensation Upon Termination. Upon the termination of Executive’s
employment during the Term:

 

(a)          Executive shall be entitled to Executive’s Base Salary before the
effective date of termination of Executive’s employment with Company
(“Termination Date”), prorated on the basis of the number of full days of
service rendered by Executive during the salary payment period prior to the
Termination Date. Company shall pay Executive the prorated Base Salary in
accordance with applicable law, but no later than the next regular payday after
the Termination Date;

 

(b)          Subject to the provisions of Section 16, Executive shall be
entitled to any unreimbursed reasonable business expenses incurred by Executive
prior to the Termination Date in accordance with Company’s then in effect
business expense reimbursement policy and any amounts to which Executive is
entitled to under Company’s benefit plans in accordance with the terms of such
plans as they may exist from time to time, which any request for reimbursement
and supporting documentation Executive must submit to Company within fourteen
(14) days of the Termination Date and shall be paid to Executive within thirty
(30) days of Company’s receipt of Executive’s request for reimbursement and
appropriate supporting documentation.

 

(c)          By Company for Cause, death or Disability, by the Executive for any
reason (including, without limitation, any actual or alleged constructive
discharge), or because of expiration of the Term, Executive shall only receive
the amounts and/or benefits listed in Sections 8(a) and (b), and Company shall
not owe Executive any further compensation.

 

(d)          By Company for any reason other than Cause, death or Disability,
Executive shall receive: (i) the amounts and/or benefits listed in Sections 8(a)
and (b); and (ii) an amount equivalent to six (6) months of the Base Salary
(“Severance Payments”). Company shall pay the amounts and/or benefits listed in
Sections 8(a) and (b) as specified in those Sections. Company shall pay the
Severance Payments to Executive in equal twice monthly payments in accordance
with Company’s normal payroll practices, subject to all required and/or
authorized withholdings and deductions, with the first payment being made to
Executive on the first regular payroll date of the first month following the
sixtieth (60th) day after the Termination Date and the remaining payments being
made on Company’s regular payroll dates thereafter through the end of the
six-month period immediately following the Termination Date, provided that the
first payment shall include any amounts that would otherwise have been payable
during the period between the Termination Date and the date of the first
payment. Company’s obligation to make the Severance Payments to Executive is
contingent upon Executive signing and not revoking a separation and release
agreement in a form acceptable to Company and providing such signed separation
and release agreement to Company no later than fifty (50) days after the
Termination Date. For the avoidance of doubt, any expiration of the Term shall
not be a termination by Company that would require any payments to Executive
under this Section 8(d).

 



PAGE 6 OF 8



 

 

9.          Non-Disparagement. Executive agrees that Company’s goodwill and
reputation are assets of great value to Company which were obtained through
great cost, time and effort. Therefore, Executive agrees that during Executive’s
employment with Company and after the termination of Executive’s employment for
any reason, Executive will not in any way disparage, libel or defame Company,
its business or business practices, its products or services, or its current,
past or future employees, officers, directors or owners or interfere in any way
with Company’s operations or any of Company’s relationships with Company’s
employees, business partners, investors, vendors and/or independent contractors.
This Section 9 does not prohibit Executive from providing truthful testimony,
providing truthful information as legally required to do so, or participating in
any governmental proceeding.

 

10.          No Expectation of Privacy. Executive understands and agrees that
Executive has no expectation of privacy with respect to Company’s
telecommunications, networking, or information processing systems (including,
without limitation, any stored, created or accessed computer files, information
or communications, e-mail messages, text messages, and voice messages) and that
Executive’s activity and any files, information, or communications on or use of
any such systems may be accessed, monitored, copied, disclosed, used, and saved
by Company at any time without notice to Executive.

 

11.          Entire Agreement. This Agreement is the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any
previous agreements, written or oral, between Executive and Company with regard
to the subject matter of this Agreement. This Agreement may not be modified or
amended orally, and any amendment or modification must be in writing and be
signed by Executive and an authorized representative of Company. Executive
represents and acknowledges that, in executing this Agreement, Executive did not
rely, and has not relied, on any representation(s) by Company or any of its
officers, directors, employees or representatives, except as expressly contained
in this Agreement. Rather, Executive relied on Executive’s own judgment.

 

12.          Partial Invalidity and Reformation. In the event any court of
competent jurisdiction holds any provision of this Agreement to be invalid or
unenforceable, such invalid or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required, and the remaining
provisions shall not be affected and shall remain in full force and effect.
Executive further agrees that in the event any of the covenants contained in
Section 5 are held by any court to be effective in any particular area or
jurisdiction only if said covenant is modified to limit its duration or scope,
then the court shall reform the covenant and the Parties shall consider such
covenant(s) and/or other provisions of Section 5 to be amended with respect to
that particular jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained in Section 5 shall
remain in full force and effect as originally written.

 

13.          Assignment of Rights. This Agreement shall be binding upon and
inure to the benefit of Executive, Company and any parents, subsidiaries,
affiliated companies, successors or assigns of Company. Executive’s obligations
under this Agreement shall be binding upon Executive’s heirs, executors and
assigns.

 

14.          Survival and Nonwaiver. The obligations under Sections 4, 5, 6, 8,
9, 10, 11, 12, 13, 14, 15 and 16 of this Agreement shall continue in effect
after the termination of Executive’s employment, regardless of the reason(s) for
termination. Company’s waiver of any provision of the Agreement shall not
constitute (a) a continuing waiver of that provision or (b) a waiver of any
other provision of this Agreement.

 



PAGE 7 OF 8



 

 

15.          Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas, and
the Parties waive the application of conflicts of laws provisions or principles
of any state or jurisdiction. Further, the prevailing Party in any legal
proceeding based upon this Agreement shall be entitled to reasonable attorney’s
fees and court costs, in addition to any other recoveries allowed by law.
Concerning any dispute arising out of or relating to this Agreement, the Parties
hereby irrevocably submit to the exclusive jurisdiction of any federal or state
court located within Dallas County, Texas or, if a mandatory venue provision is
applicable, to the jurisdiction of any other federal or state court within the
State of Texas required to hear such matter by any such applicable mandatory
venue provision. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

16.          Section 409A. This Agreement is intended to be interpreted and
applied so that the payments and benefits set forth herein shall either be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”) or shall comply with the requirements of
Section 409A. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section 409A.
With respect to any expense, reimbursement or in-kind benefit provided pursuant
to this Agreement that constitutes a “deferral of compensation” within the
meaning of Section 409A, (i) the expenses eligible for reimbursement or in-kind
benefits provided to Executive must be incurred during the Term, (ii) the amount
of expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (iii) the reimbursements for expenses for which Executive is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(iv) the right to payment or reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit. Notwithstanding any provision in
this Agreement or elsewhere to the contrary, if on Executive’s termination of
employment, Executive is deemed to be a “specified employee” within the meaning
of Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Section 409A (whether under this Agreement, any other
plan, program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treasury Regulation section 1.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treasury Regulation section 1.409A-1(b)(9)(iii)(A)),
shall be delayed and paid or provided to Executive in a lump sum (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) on the earlier of (x) the date which is six months and
one day after Executive’s separation from service for any reason other than
death, and (y) the date of Executive’s death, and any remaining payments and
benefits shall be paid or provided in accordance with the normal payment dates
specified for such payment or benefit.

 

 

EXECUTIVE: PFO GLOBAL, INC.:

 



EXECUTIVE:   PFO GLOBAL, INC.:                             Signature: /s/ Matt
Cevasco               Signature: /s/ Charles Posternak      Printed Name: Matt
Cevasco              Printed Name: Charles Posternak      Date: February 29,
2016                       Title: Director    



 



PAGE 8 OF 8



 

